Citation Nr: 1737084	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for right knee degenerative joint disease (DJD) in excess of 10 percent from November 15, 2009.

2.  Entitlement to a higher initial disability rating for left knee DJD in excess of 
10 percent from November 15, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 2004 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the RO in St. Petersburg, Florida, which, in pertinent part, granted service connection for left and right knee disabilities and assigned a separate 10 percent rating for each disability from November 15, 2009.  

This case was previously before the Board in August 2015, where the issues on appeal were remanded to the RO for further development.  Specifically, the RO was to obtain a new examination for the service-connected left and right knee disabilities, a formal (Form 21-8940) application for TDIU, and, if necessary, readjudicate the matters on appeal.  In an October 2015 VCAA letter, the RO requested the Veteran fill out a Form 21-8940 application for TDIU.  To this date, he has not responded to the RO's request.  The RO contacted the Veteran on September 13, 2016 and informed him that he was scheduled for an examination to be held on September 21, 2016.  The Veteran did not show up to the examination, and did not provide any reason for not attending the examination.  In December 2016 the RO issued a Supplemental Statement of the Case (SSOC) readjudicating the issues on appeal.  As such, the directives of the August 2015 Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran disagreed with the initial rating assigned following service connection for left and right knee disabilities, the Board has characterized these issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As higher initial ratings are available, and the Veteran is presumed to seek the maximum available benefit, these issues have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).

On the Veteran requested a Board hearing; however, in June 2015, he withdrew the hearing request.  38 C.F.R. § 20.704(e) (2016).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the entire initial rating period from November 15, 2009, the bilateral knee disability has resulted in painful noncompensable limitation of motion of the right and left knees.  

2.  For the entire initial rating period from November 15, 2009, the bilateral knee disability has not been manifested by recurrent subluxation or lateral instability, limitation of flexion to 30 degrees, limitation of extension to 5 degrees, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness.

3.  For the entire initial rating period from November 15, 2009, the Veteran did not have a meniscal tear in either knee so as to warrant a separate rating for the symptoms or impairment resulting therefrom.

4.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities, and a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) is not warranted.



CONCLUSIONS OF LAW

1.  For the entire initial rating period from November 15, 2009, the criteria for a higher initial disability rating in excess of 10 percent for the service-connected for bilatearl knee DJD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).

2.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the appeal for a higher initial rating arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  In October 2016, the Veteran was issued appropriate VCAA notice.  Subsequently, entitlement to a TDIU was adjudicated in the December 2016 SSOC; therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  VA most recently examined the knee disabilities in February 2010.

An additionl VA examination was scheduled for September 21, 2016; however, the Veteran failed to report for the examination.  See December 2016 Statement of the Case (reflecting that the Veteran failed to report for the scheduled September 2016 VA examination); see also 38 C.F.R. § 3.655 (2016).  

Pursuant to 38 C.F.R. § 3.655, when a claimant fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and fails to provide good cause for the failure to report, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Moreover, the Board notes that examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  

There is no evidence that the Veteran's failure to report for the scheduled September 2016 VA examination was the result of a lack of advance notice, improper notice, or similar error on the part of VA.  The Board further finds that the Veteran has not provided any other good cause for declining to appear for the scheduled VA examination, and VA has no further duty to provide a VA examination or obtain an opinion.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of a higher initial rating for the service-connected bilateral knee disabilities has been met.  38 C.F.R. 
§ 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson, 12 Vet. App. at 126 (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial Rating Analysis for Bilateral Knee Disabilities

The Veteran is in receipt of a 10 percent disability rating for the service-connected left knee disability, and in receipt of a 10 percent disability rating for the service-connected right knee disability, for the entire initial rating period from November 15, 2009 based on bilateral knee arthritis and noncompensable limitation of motion.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5260-5010.  The Veteran generally contends that the bilateral knee disabilities have been manifested by more severe symptomatology than that contemplated by the 10 percent rating assigned because he has constant right and left knee pain and intermittent swelling.  See April 2012 VA Form 9.  

The Diagnostic Codes relevant to this case are 5010 and 5256-5263.  DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under 
DC 5003.  38 C.F.R. § 4.71a.  VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under 
DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Diagnostic Codes that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

After a review of the record, the Board finds that the weight of all the lay and medical evidence of record demonstrates that a rating in excess of 10 percent for the bilateral knee disabilities is not warranted at any point during the appeal period.  The Board finds that the weight of all the lay and medical evidence is against assignment of a higher rating under DC 5260 as the record establishes that right knee flexion was not limited to 30 degrees at any point during the appeal period, and left knee flexion was not limited to 30 degrees at any point during the appeal period. 38 C.F.R. § 4.71a.  The February 2010 VA examination report showed that right and left knee flexion were to 140 degrees, to include as due to pain, and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The February 2010 VA examiner concluded that there was no loss of flexion due to pain, weakness, fatigability, incoordination, or acute flare-ups after repetitive use over a period of time. 

The Board finds that weight of the lay and medical evidence of record demonstrates that the bilateral knee disabilities do not warrant a rating in excess of 10 percent under DC 5261 as the evidence does not establish that right or left knee extensions were to 15 degrees.  38 C.F.R. § 4.71a.  The February 2010 VA examination report shows right knee and left extensions were to zero degrees, to include as due to pain and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The February 2010 VA examiner concluded that there was no additional loss of extension due to pain, weakness, fatigability, incoordination, or acute flare-ups after repetitive use over a period of time.  

To the extent that the Veteran had flare-ups of the right and left knee disabilities, such flare-ups were considered in the grant of the 10 percent disability rating.  See April 2010 rating decision; February 2012 SOC; December 2016 SSOC.  The February 2010 VA examiner assessed that pain, weakness, fatigability or incoordination do not significantly limit functional ability with flare-ups or repeated use over a period of time.  DeLuca at 206-07.  To the extent that the right and left knees cause functional impairment, if such impairment is due to pain, such functional impairment has been included under the 10 percent rating based on limitation of motion, to include as due to pain.  To alternatively consider this as evidence of pain throughout both knee ranges of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell, 25 Vet. App. at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  In this case, the February 2010 VA examiner made a specific finding of no right or left knee ankylosis, and noted that no change in range of motion was anticipated due to pain, weakness, fatigability, or incoordination, during flare-ups, or with repetitive use of the right or left knee over time.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that a separate rating is not warranted at any point during the rating period on appeal under DC 5257 as the weight of the evidence establishes that there was no recurrent subluxation or lateral instability of the right knee at any point during the appeal period.  38 C.F.R. § 4.71a.  To the extent that the Veteran has feelings of right or left knee instability, reports of subjective feeling of giving out, even if credible and found to have occurred, do not establish actual recurrent subluxation or lateral instability.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  Throughout the initial rating period on appeal, the record shows specific medical findings of no recurrent subluxation or lateral instability of the right knee so as to warrant a disability rating under DC 5257.  

The February 2010 VA examiner noted that there is no history of recurrent subluxation or lateral instability.  The February 2010 VA examiner also made specific clinical findings of no anterior instability after performing the Lachman test, no posterior instability after performing the posterior drawer test, or medial-lateral instability by applying valgus/varus pressure to right knee in extension and 
30 degrees of flexion.  Accordingly, to the extent that feelings of giving way are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right and left knee disabilities.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no right or left knee ankylosis, semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of DCs 5256, 5258, 5259, 5262, and 5263 do not apply for the entire initial rating period on appeal.  38 C.F.R. § 4.71a; see also February 2010 VA examination report (noting that the Veteran has no meniscal conditions).  Further, the evidence reflects that the Veteran has not undergone right or left knee replacement, so DC 5055 is also inapplicable.  Finally, while the February 2010 VA examination report indicates that the Veteran has degenerative arthritis of the right and left knees, the Veteran is already in receipt of a 10 percent rating for the left knee and a 10 percent rating for the right knee for the entire initial rating period on appeal based on arthritis and painful noncompensable limitation of motion.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. 
§§ 4.59, 4.71a, DC 5003.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating for the bilateral knee disabilities in excess of 10 percent for the entire initial rating period on appeal.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected right and left knee disabilities.  See April 2012 VA Form 9.

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.  The Veteran's disabilities do not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU.  Throughout the course of this appeal the Veteran has been service connected for right knee DJD (10 percent disabling), left knee DJD (10 percent disabling), and a scar of the left knee (0 percent disabling), for a combined disability rating of 20 percent.  Taken separately, these disabilities do not have a combined disability rating of 70 percent and neither disability is rated as 40 percent disabling.  Further, taken together as occurring under a common etiology, the service-connected disabilities still do not meet the criteria for a single disability rated as 60 percent disabling.  See 38 C.F.R. § 4.25.

Further, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.

The Veteran has asserted that the service-connected bilateral knee problems have prevented obtaining or gaining substantially gainful employment.

In a December 2009 statement, the Veteran rescheduled a VA appointment due to a school class conflict.  A December 2009 VA treatment record reflects the Veteran was in school for law enforcement, and was not working out at the gym because of knee pain.  The February 2010 VA examination report reflects the Veteran only experienced function limitations due to the knee disabilities when running, and there were no significant effects on usual occupation.  May 2010 VA treatment records reflect the Veteran worked shifts at a pizza place, and that running made the bilateral knee pain worse.  A November 2012 statement from the Veteran's representative reflects that the Veteran was a college student taking classes from the Fall semester of 2011, and was a student at the time of the November 2012 statement.  

February 2015 VA treatment records reflect that the Veteran is employed as a part-time baker while in school.  In May 2015, VA treatment records reflect the Veteran was able to return to running occasionally without symptoms of knee pain, being able to work out at the gym, and left knee stiffness after a full work shift.

January 2016 VA treatment records reflect the Veteran reported chronic bilateral knee pain, taking over-the-counter medication, standing at work a long time, and wearing braces for both knees at work.  

The available record reflects that the Veteran has been going to school, or working, or both throughout the course of this appeal.  The medical evidence of record shows that standing long periods of time at work causes the Veteran some pain, but that this does not prevent substantial employability in an active or sedentary capacity.  In fact, the medical record reflects the Veteran is physically active, exercises, and is able to work long shifts with pain that is relieved by medication.  Further, the February 2010 VA examiner noted no functional impairment when it came to the Veteran's occupational duties.  

Additionally, the Veteran was asked to complete a VA 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and to undergo a VA examination to rate any worsening of the service-connected bilateral knee disabilities.  As discussed above, the Veteran did not show up for the schedule September 2016 VA examination for the service-connected bilateral knee disabilities, and has not submitted any further evidence of unemployability.  

For these reasons, the Board finds that the weight of the available lay and medical evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

A higher initial disability rating in excess of 10 percent for right knee DJD from November 15, 2009 is denied.

A higher initial disability rating in excess of 10 percent for left knee DJD from November 15, 2009 is denied.

A TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


